January 27, 2020



                                                                       Supreme Court

                                                                       No. 2018-217-Appeal.
                                                                       (N 15-115)

                   Raymond T. Boschetto              :

                            v.                       :

                   Cindy M. Boschetto.               :




                    NOTICE: This opinion is subject to formal revision before
                    publication in the Rhode Island Reporter. Readers are requested to
                    notify the Opinion Analyst, Supreme Court of Rhode Island, 250
                    Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
                    3258 of any typographical or other formal errors in order that
                    corrections may be made before the opinion is published.
                                                                        Supreme Court

                                                                        No. 2018-217-Appeal.
                                                                        (N 15-115)

                Raymond T. Boschetto                    :

                           v.                           :

                 Cindy M. Boschetto.                    :

                 Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                             OPINION

          Chief Justice Suttell, for the Court. The plaintiff, Raymond Ted Boschetto (Ted),

appeals from an amended decision pending entry of final judgment terminating his marriage to the

defendant, Cindy Boschetto (Cindy), on the grounds of irreconcilable differences.1 On appeal,

Ted challenges the trial justice’s assignment of certain marital assets as well as her determination

of the amount of his child support obligation. This case came before the Supreme Court pursuant

to an order directing the parties to appear and show cause why the issues raised in this appeal

should not be summarily decided. After considering the parties’ written and oral submissions and

reviewing the record, we conclude that cause has not been shown and that this case may be decided

without further briefing or argument. For the reasons set forth in this opinion, we affirm the

judgment of the Family Court.

                                                    I

                                           Facts and Travel

          Ted and Cindy married in September 2007. The month before the wedding, they executed

a premarital agreement in which they agreed, inter alia, that, in the event of termination of the




1
    We refer to the parties by their first names for clarity. In doing so, we intend no disrespect.
                                                  -1-
marriage, they would evenly divide all jointly-owned assets except for certain assets specifically

identified in the agreement; they also agreed to waive alimony. Ted and Cindy have one daughter,

born in November 2009.

        In June 2015, Ted filed a complaint for divorce in the Newport County Family Court, citing

irreconcilable differences that had caused the irremediable breakdown of the marriage as grounds

therefor, and requesting joint custody of their daughter with physical placement assigned to him,

alimony and child support awarded to him, and an equitable distribution of the marital assets.

Cindy filed a counterclaim requesting sole custody of their daughter with reasonable visitation

rights for Ted and permission to relocate to Massachusetts with their daughter. Cindy also sought

child support, reimbursement for money borrowed by Ted during the marriage, and an equitable

distribution of the marital assets.

        A trial in the Family Court began in June 2016, with Cindy represented by counsel and Ted

representing himself, pro se. The trial justice heard testimony from several witnesses, including

Cindy, Ted, the two guardians ad litem assigned to represent their daughter’s interest, and others.2

Most of the testimony by Cindy and Ted recounted the rise and fall of their marriage, specifically

testifying about their own—and each other’s—employment schedules and work habits as well as

the division of labor in raising their daughter, especially the ways in which they had handled, or

mishandled, sharing the time with their daughter as they proceeded through the latter years of their

marriage, their separation, and the pendency of their divorce proceedings. Most of the details of




2
  Ted ordered excerpts from the trial testimony but not full transcripts of the entire trial. As a
result, we have reviewed only these excerpted portions of the trial testimony, in which Cindy and
Ted were the only two witnesses to testify. There was reference in the excerpts from the trial
testimony to several other witnesses, most of whom were not identified by name or relationship to
the parties.
                                               -2-
their testimonies are not relevant to the issues Ted raises on appeal, so we shall not recount them

in unnecessary detail here.

        However, to provide some salient context to the circumstances of the parties’ divorce, there

was no dispute that Cindy was the primary breadwinner throughout the marriage. Initially, she

worked out of Boston, then from her home, also traveling frequently for work. For his part, Ted

was self-employed, managing his own business.

        Shortly before the parties filed for divorce, Ted signed a contract to purchase property in

Middletown, which he intended as either an investment or a residence, using money from a joint

account he held with Cindy for the initial deposit. Cindy testified that she had never been interested

in acquiring this property with Ted, in part because she knew the marriage was over and in part

because she did not want to continue living in Rhode Island. The real estate deal fell through, and

the parties lost the $10,000 deposit. With respect to other spending, Cindy testified that she had

withdrawn approximately $33,600 from her Morgan Stanley retirement investment accounts

during the divorce proceedings to cover rental payments for multiple properties as well as to pay

legal fees for both herself and Ted.

        On September 26, 2016, the trial justice filed a written decision. She awarded the parties

joint custody of their daughter, with primary placement awarded to Cindy. Their daughter would

spend every other weekend and one weekday evening per week with Ted, with the opportunity for

additional time during the summer and a set schedule for annual holidays. The trial justice ordered

Ted to pay $250 per week to Cindy for child support, and the trial justice determined specific

allocations of the parties’ assets for equitable distribution.

        Relevant to the issues on appeal, the trial justice found that Cindy commuted “five (5) plus

hours” to Boston each day, while Ted “was doing martial arts and enjoying the Newport lifestyle,



                                                 -3-
which included what had long been a weekly routine—Thursday and Saturday nights out

drinking.” She further found that Ted “ha[d] no qualms about verbally abusing” Cindy in the

presence of their child. The trial justice ordered that: (1) Ted and Cindy were to keep the rights

and title to their individual bank accounts at BankNewport and Citizens Bank, respectively; (2)

the parties’ joint account at California Republic Bank was to be equitably divided after taking into

account Ted’s unilateral decision to withdraw $10,000 for the deposit on the Middletown property,

to which Cindy had not agreed; (3) the contributions made to Cindy’s 401K account by Cindy and

her employer since the date of the marriage were to be equitably divided between the parties; (4)

the appreciation of the value of Cindy’s account with Morgan Stanley was to be subject to equitable

distribution, and Cindy’s unilateral decision to withdraw $33,600 from the account to cover costs

of “prosecution of th[e] divorce * * * [would] not be added back into the value of the Morgan

Stanley accounts”; and (5) Ted would pay Cindy $250 per week as child support.

        An Amended Decision Pending Entry of Final Judgment entered in November 2016. Ted

filed a timely notice of appeal. The final judgment granting Ted’s complaint for divorce and

Cindy’s counterclaim for divorce entered on February 22, 2017.

                                                   II

                                         Standard of Review

        This Court “will not disturb findings of fact made by a trial justice or magistrate in a divorce

action unless he or she has misconceived the relevant evidence or was otherwise clearly wrong.”

Vieira v. Hussein-Vieira, 150 A.3d 611, 615 (R.I. 2016) (quoting Palin v. Palin, 41 A.3d 248, 253

(R.I. 2012)). “Consequently, unless it is shown that the trial justice either improperly exercised

his or her discretion or that there was an abuse thereof, this Court will not disturb the trial justice’s




                                                  -4-
findings.” Id. (quoting Palin, 41 A.3d at 253). “Questions of law in an appeal from the Family

Court, however, are reviewed de novo.” Id. at 615-16 (quoting Palin, 41 A.3d at 253).

       “The justices of the Family Court are vested with broad discretion as they seek to fairly

divide marital property between the parties in divorce proceedings.” Vieira, 150 A.3d at 618

(quoting Horton v. Horton, 891 A.2d 885, 889 (R.I. 2006)). When a premarital agreement governs

the distribution of property in the event of termination of the marriage, the rules of contract

interpretation apply. See Wright v. Zielinski, 824 A.2d 494, 497, 497-98 n.2 (R.I. 2003) (the Family

Court has jurisdiction to hear breach-of-premarital-contract claims). If any of the parties’ property

is not covered by the agreement, then the property is distributed equitably. “It is well established

that the equitable distribution of property is a three-step process.” Vieira, 150 A.3d at 618

(quoting Koutroumanos v. Tzeremes, 865 A.2d 1091, 1096 (R.I. 2005)). “The trial justice first

must determine which assets are marital property, then must consider the factors set forth in § 15-

5-16.1(a), and, finally, he or she must distribute the property.” Id. at 619 (footnote omitted)

(quoting Koutroumanos, 865 A.2d at 1096).

                                                III

                                            Discussion

       Before us, Ted challenges several of the specific asset allocations as well as the amount of

child support he was ordered to pay to Cindy as errors and abuses of the trial justice’s discretion.

                                                 A

                                      Investment Accounts

       The parties’ premarital agreement specified the way in which Cindy’s investment accounts

would be distributed if the marriage terminated. The relevant provision stated that “all future

contributions to Cindy’s investment accounts in excess of the amounts shown [in the agreement



                                                -5-
as the value of the accounts at that time] shall be treated as if jointly owned by the parties” and

divided equally between the parties in the event of termination of the marriage. The agreement

listed two investment accounts for Cindy: a 401K account through her employer and an account

with Morgan Stanley.

                                                1

                                         401K Account

       The value of Cindy’s 401K account at the time the parties executed the premarital

agreement was $256,000. At the time of trial, the undisputed value of the 401K account was

$629,400. The trial justice concluded that, pursuant to the premarital agreement, the sum of

$158,950.05, which represented the total contributions to Cindy’s 401K account made by Cindy

and her employer during the marriage, was subject to equitable distribution.

       On appeal, Ted argues that the trial justice erred by failing to include interest and

appreciation and by not assigning half of the total increase in value of the 401K account during

the marriage for distribution.    According to Ted, the relevant paragraph in the premarital

agreement—stating “all future contributions to [the] investment accounts”—means that the

accrued interest and the total value of the account from the date of marriage until the date of

divorce, in addition to the contributions made by Cindy and her employer during the marriage,

should have been divided evenly between him and Cindy. If the trial justice had considered the

total increase in value of the account during the marriage, then $373,400 would have been the

amount to be divided evenly between the parties.

       It is well established that the terms of a premarital agreement are to be enforced unless a

party can prove by clear and convincing evidence that the agreement is not enforceable. General

Laws 1956 § 15-17-6; see Rubino v. Rubino, 765 A.2d 1222, 1225 (R.I. 2001). We note, however,



                                               -6-
that Ted has not challenged the enforceability of the premarital agreement, and on appeal he is

disputing only the trial justice’s application of the relevant provisions of it. Therefore, we look to

the language of the agreement. This Court will consider the “usual and ordinary meaning” of the

terms in a “clear and unambiguous” contract. Management Capital, L.L.C. v. F.A.F., Inc., 209
A.3d 1162, 1173 (R.I. 2019) (quoting Andrukiewicz v. Andrukiewicz, 860 A.2d 235, 238 (R.I.

2004)). In our opinion, the phrase “all future contributions” is unambiguous; its plain meaning

refers to the active deposits made to the 401K account by Cindy and by her employer. The

appreciation in the value of an investment account based on interest or growth in value of the

investment funds to which an individual allocates contributions is distinct from the actual deposits,

or contributions, made by the account holder. Here, the section of the premarital agreement

providing Ted with half of the contributions to the investment accounts clearly states

“contributions” and is silent about the appreciation of the value of the account or interest added to

it. We are of the opinion, therefore, that the trial justice did not err in determining that the amount

of Cindy’s 401K account subject to equitable distribution was $158,950.05.

       In the alternative, Ted argues that the appreciation of the 401K account during the marriage

was a marital asset, the entirety of which should have been subject to equitable distribution

pursuant to G.L. 1956 § 15-5-16.1. Ted contends that, if this Court determines that the premarital

agreement was silent about the appreciation of the 401K account, then the trial justice had the

discretion to consider the entire amount of appreciation as an asset to be equitably divided but

erred by failing to consider any of the factors enumerated in § 15-5-16.1.

       The appreciation of the value of an investment account may be subject to equitable

distribution pursuant to § 15-5-16.1(b). See Marsocci v. Marsocci, 911 A.2d 690, 699 (R.I. 2006).

Section 15-5-16.1(b) states, in pertinent part, that “the court may assign the appreciation of value



                                                 -7-
from the date of the marriage of property or an interest in property which was held in the name of

one party prior to the marriage which increased in value as a result of the efforts of either spouse

during the marriage.” As noted previously, however, the trial justice clearly considered Cindy’s

401K account to be governed by the plain language of the parties’ premarital agreement.

Moreover, the record before us does not contain any evidence to demonstrate how the total

appreciation in value of Cindy’s 401K account could be attributed to the $256,000 in the account

at the time of the marriage as compared to the contributions made after the date of the marriage.

Nor does the record provide any insight into the “efforts” made by either spouse to increase the

value of the 401K account. The appreciation or depreciation of an investment account is generally

attributable to market forces and not to the individual efforts of either spouse. We discern no cause

therefore to disturb the trial justice’s allocation of the 401K account.3

                                                  2

                                     Morgan Stanley Account

       Cindy’s Morgan Stanley investment account was also included in the premarital

agreement; contributions made to this account during the marriage, in the event of termination of

the marriage, were to be divided equally between Cindy and Ted. At the time of the execution of

the premarital agreement, Cindy’s Morgan Stanley account value was $200,000. The trial justice



3
 We acknowledge that we have previously affirmed a trial justice’s division of the appreciation in
value of an asset that had been designated as solely owned by one spouse in the parties’ premarital
agreement when the premarital agreement was silent about how or whether to divide the
appreciation in value of this asset. Ryan-Gamron v. Gamron, 47 A.3d 333, 334, 335 (R.I. 2012)
(mem.). In that case, the parties agreed that their premarital agreement was silent as to the
appreciation in value of the asset—real estate owned solely by the husband at the time of the
marriage. Id. at 334. The wife had used the property in the day-to-day operations of her daycare
business during the marriage, and she challenged the trial justice’s determination of the appreciated
value of the property that had been used to divide the asset between the parties. Id. at 333, 334,
335. The facts of the case are clearly distinguishable from the case at bar.

                                                 -8-
allocated the entire increase in value of the account as the sum to be divided between Cindy and

Ted because Cindy had been unable to provide documentation to show the total contributions to

the account during the marriage. Ted does not dispute the trial justice’s decision to allocate the

entire increase in value of the account, but he does challenge the trial justice’s decision not to offset

Cindy’s half by the $33,600 that she withdrew from the account during the divorce proceedings to

cover some housing costs and attorneys’ fees for herself and for Ted. The trial justice concluded

that “[a]ny monies withdrawn from the [account] in violation of the automatic [o]rders are

determined as monies needed by Cindy in the prosecution of this divorce and need not be added

back into the value of the Morgan Stanley accounts.” Ted contends that this resulted in the

assignment of a portion of Cindy’s attorneys’ fees to Ted without first making a determination

whether she was entitled to a contribution from him for the attorneys’ fees. Ted emphasizes that

the trial justice ordered him to repay the $6,000 he had withdrawn from one of Cindy’s accounts

to pay for his attorneys’ fees.

        After thoroughly reviewing the excerpted trial testimony and the trial justice’s decision in

this matter, it is our opinion that she did not abuse her discretion by choosing not to offset Cindy’s

withdrawals from the Morgan Stanley account. As previously stated, we accord great deference

to the trial justice’s findings of fact. She found that this withdrawal was “needed by Cindy in the

prosecution of this divorce[,]” and we have no reason to second-guess this finding, especially in

light of Cindy’s testimony that she spent this money on rent to sustain housing for Ted in Newport

and for herself in Hingham, Massachusetts, and in Middletown, as well as to pay attorneys’ fees

for herself and Ted. See Bober v. Bober, 92 A.3d 152, 161 (R.I. 2014). A trial justice is imbued

with “wide discretion to divide the marital property justly and fairly between the parties.” Wu-

Carter v. Carter, 179 A.3d 711, 718 (R.I. 2018) (quoting Stephenson v. Stephenson, 811 A.2d



                                                  -9-
1138, 1141 (R.I. 2002)). We are well satisfied that the trial justice was acting within her discretion

in distributing Cindy’s Morgan Stanley account.

                                                   B

                                 Middletown Property Expenses

       The trial justice determined that Ted’s liabilities to Cindy included a $10,000 withdrawal

from the parties’ joint California Republic Bank account to use as a deposit for an ultimately

unsuccessful property acquisition in Middletown. Ted argues that the trial justice abused her

discretion when she included this amount as part of Ted’s liabilities to Cindy and that the trial

justice should have ordered Ted to return the $10,000 to the joint account to be divided equally

between them.

       The trial justice also concluded that Ted incurred an additional $7,500 for expenses in

connection with the purchase and sale agreement for this property. Ted argues that the trial justice

abused her discretion when she did not consider the $7,500 Ted claimed for what he spent on

attorneys’ fees and on an architect employed during the unsuccessful property acquisition as part

of the liabilities to be equitably divided between the parties. Ted asserts that he invested in the

property for the benefit of the entire family.

       In considering the distribution of the California Republic Bank account, the trial justice

determined that Ted withdrew $10,000 in conjunction with his execution of the purchase and sale

agreement for the Middletown property. She further found that, at that time, “Ted was looking to

‘invest’ in property on Aquidneck Island” and was aware that Cindy was no longer interested in

living in Newport because “the marriage had failed.” Moreover, Cindy never signed or approved

the purchase and sale agreement. The trial justice further found that the $7,500 for expenses

incurred by Ted in connection with the agreement were “his and his alone.”



                                                 - 10 -
       Given the trial justice’s wide discretion to decide how to allocate or offset spending from

marital assets by one spouse during the marriage, we find no error in the trial justice’s decision in

this case to consider Ted’s spending on the property as a unilateral decision which should be offset

in the calculation of Ted’s liabilities owed to Cindy. See Bober, 92 A.3d at 161.

                                                 C

                                    Individual Bank Accounts

       The trial justice found that Cindy and Ted each had a bank account in their individual

names and awarded Cindy the entire balance of her bank account with Citizens Bank

(approximately $10,000) and Ted the entire balance of his bank account with BankNewport

(approximately $2,000). Ted argues that the trial justice erred when she awarded Cindy the entire

balance of the Citizens Bank account and did not include the value of this account in the assets to

be equitably divided between the parties. The trial justice offered no explanation with respect to

the distribution of these two accounts. Neither account is specified in the premarital agreement,

nor are they “assets owned jointly by the parties” that must be divided equally under the terms of

the agreement. In light of the trial justice’s overall findings and the fact that these two accounts

were held in individual names, we are hard-pressed to conclude that the trial justice abused her

discretion. “Marital assets are to be divided equitably, though not necessarily equally.” Bober, 92
A.3d at 162 (brackets omitted) (quoting Ruffel v. Ruffel, 900 A.2d 1178, 1193 (R.I. 2006)).

       After reviewing the record and considering all of the trial justice’s allocation of the assets,

it is our opinion that the trial justice did not abuse her discretion when she allocated the entire

value of each of these bank accounts to the respective title holder. See Vieira, 150 A.3d at 618.




                                               - 11 -
                                                 D

                                          Child Support

       The trial justice ordered Ted to pay $250 per week in child support. Ted argues that the

trial justice erroneously calculated his child support obligation by considering his work history for

seven years before the time of the trial, resulting in a finding that Ted’s earning capacity was

double what he reported as his earnings at the time of the proceedings. Cindy counterargues that

the trial justice “considered several sources” to determine Ted’s income level for purposes of

calculating child support and did not overlook any evidence or abuse her discretion.

       “[Section] 15-5-16.2(a) provides that the Family Court shall order either or both parents

owing a duty of support to a child to pay an amount based upon a formula and guidelines adopted

by an administrative order of the Family Court.” Trojan v. Trojan, 208 A.3d 221, 229 (R.I. 2019)

(quoting Vieira, 150 A.3d at 618). “Moreover, we consistently have held that § 15-5-16.2, in

conjunction with the support guidelines, requires the trial justice to review the worksheet to

determine the base level of child support that the noncustodial parent is required to pay.” Id.

(quoting Vieira, 150 A.3d at 618). “It is well established that the appropriate award of child

support is to be determined by the trial justice in his or her sound discretion, and we shall not

disturb such a determination on review absent a clear abuse of that discretion.” Id. (quoting

Tamayo v. Arroyo, 15 A.3d 1031, 1035 (R.I. 2011)).

       Our review of the trial justice’s decision reveals that she made the child support

determination after taking into account each party’s DR-6 financial statement, personal income tax

returns for each party for the years 2008-2010, and corporate tax returns for Ted’s business. She

noted that the solely-owned business listed cash accounts of over $98,000 and a loan due to Ted

of $145,000. The trial justice completed and attached the Child Support Guideline Worksheet to



                                               - 12 -
her decision. The worksheet showed that she considered Ted’s monthly gross income to be twice

what he had listed on his DR-6 as his income, the latter of which was exclusively a reflection of

the rental income from his business’s property. The trial justice also considered Ted’s “desire to

retire by the age of 50; his desire to avoid the so-called ‘rat race[.]’”

        We have long held that the determination of child support involves the “exercise of [the

trial justice’s] discretionary authority[,]” Vieira, 150 A.3d at 618, and “does not rest solely on [a

parent’s] present earning capacity.” Id. at 617 (quoting Sullivan v. Sullivan, 460 A.2d 1248, 1250

(R.I. 1983)). Prior work experience and history are relevant considerations, especially when the

parent with whom the minor children do not primarily reside are voluntarily under- or unemployed.

See id. at 617-18. In our opinion, the trial justice did not abuse her discretion when she found that

Ted’s annual earning capacity was $120,000 based on his prior employment history. See id. at

618.4

                                                  IV

                                              Conclusion

        For the reasons stated herein, the Family Court’s judgment is affirmed. The record of this

case shall be returned to the Family Court.


4
  Ted also argues that the trial justice erred by not allowing him to inquire about Cindy’s “conduct”
during the marriage, citing that this was a permissible area of inquiry pursuant to G.L. 1956 § 15-
5-16.1 for assets and liabilities not addressed by the premarital agreement. Ted refers to the
portions of the trial testimony in which he was not allowed to explore a rekindled relationship
Cindy may have had during the marriage with an old beau or a conversation Cindy may have had
with an attorney about the distribution of their assets pursuant to the premarital agreement prior to
the start of the divorce proceedings. Cindy counterargues that the reason Ted gave during trial for
proceeding with his inquiry into these topics was to challenge Cindy’s credibility, therefore he has
waived his argument on appeal about the relevance of these lines of inquiry for the statutory
distribution of assets. We agree. See In re Madlyn B., 187 A.3d 1105, 1123 (R.I. 2018). Moreover,
even if Ted had properly preserved this argument, this Court would not be able to determine
whether any error in not permitting these lines of inquiry was prejudicial to Ted without the full
transcripts of the entire trial before us.

                                                 - 13 -
STATE OF RHODE ISLAND AND                                   PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

Title of Case                        Raymond T. Boschetto v. Cindy M. Boschetto.
                                     No. 2018-217-Appeal.
Case Number
                                     (N 15-115)
Date Opinion Filed                   January 27, 2020
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Chief Justice Paul A. Suttell

Source of Appeal                     Newport County Family Court

Judicial Officer From Lower Court    Associate Justice Pamela M. Macktaz
                                     For Plaintiff:

                                     Joseph F. Hook, Esq.
Attorney(s) on Appeal                For Defendant:

                                     Thomas M. Dickinson, Esq.
                                     Richard E. Updegrove, Jr., Esq.




SU‐CMS‐02A (revised June 2016)